Name: Commission Regulation (EEC) No 241/79 of 8 February 1979 amending Regulation (EEC) No 467/77 on the method and the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in, storage and disposal
 Type: Regulation
 Subject Matter: NA;  trade policy;  financial institutions and credit;  prices;  economic analysis
 Date Published: nan

 9 . 2 . 79 Official Journal of the European Communities No L 34/25 COMMISSION REGULATION (EEC) No 241/79 of 8 February 1979 amending Regulation (EEC) No 467/77 on the method and the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in , storage and disposal tion (EEC) No 1 174/75 (9), and in particular Article 3 ( 1 ) (g) thereof, Having regard to Council Regulation (EEC) No 2306/70 of 10 November 1970 on the financing of intervention expenditure in respect of the internal market in milk and milk products ( 10), as last amended by Regulation (EEC) No 3139/76 (u ), and in particular Articles 4, 5 and 6 ( 1 ) (g) thereof, Having regard to Council Regulation (EEC) No 1697/71 of 26 July 1971 on the financing of interven ­ tion expenditure in respect of raw tobacco (12 ), as last amended by Regulation (EEC) No 330/74 ( 13 ), and in particular Article 4 ( 1 ) (h) thereof, Whereas Article 7 of Council Regulation (EEC) No 1883/78 (H) provides that where the products in ques ­ tion experience a depreciation as a result of storage, the financial effect thereof is to be recorded and taken into account at the time of entry into intervention ; whereas the basis for calculating the financing costs which are used in determining the net losses of the intervention agencies is thereby changed ; Whereas the corresponding depreciation must there ­ fore be taken into account when calculating the average value per tonne of the product ; whereas for this reason Commission Regulation (EEC) No 467/77 ( 15) must be amended ; Whereas the mesure provided for in this Regulation is in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ( J ), as last amended by Regulation (EEC) No 2788/72 (2), and in particular Article 3 (2) thereof, Having regard to Council Regulation (EEC) No 786/69 of 22 April 1969 on the financing of interven ­ tion expenditure in respect of the internal market in oils and fats ( 3 ), as last amended by Regulation (EEC) No 3180/76 (4 ), and in particular Article 5 ( 1 ) (f) thereof, Having regard to Council Regulation (EEC) No 787/69 of 22 April 1969 on the financing of interven ­ tion expenditure in respect of the internal market in cereals and rice (5), as last amended by Regulation (EEC) No 3180/76, and in particular Article 4 ( 1 ) (h) thereof, Having regard to Council Regulation (EEC) No 788/69 of 22 April 1969 on the financing of interven ­ tion expenditure in respect of the internal market in pigmeat (6), as last amended by Regulation (EEC) No 3180/76, and in particular Article 5 ( 1 ) (f) thereof, Having regard to Council Regulation (EEC) No 2334/69 of 25 November 1969 on the financing of intervention expenditure in respect of the internal market in sugar (7 ), as last amended by Regulation (EEC) No 3180/76, and in particular Article 4 ( 1 ) (h) thereof, Having regard to Council Regulation (EEC) No 2305/70 of 10 November 1970 on the financing of intervention expenditure in respect of the internal market in beef and veal (8), as last amended by Regula ­ HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 1 (2) of Regulation (EEC) No 467/77 : (&gt;) OJ No L 94, 28 . 4 . 1970, p. 7. (2 ) OJ No L 295, 30 . 12 . 1972, p. 1 . P) OJ No L 105, 2 . 5 . 1969 , p. 1 . O OJ No L 117, 7 . 5 . 1975, p . 7 . ( 10) OJ No L 249 , 17 . 11 . 1970 , p . 4 . (") OJ No L 354, 24. 12 . 1976, p . 3 .(4 ) OJ No L 359 , 30 . 12 . 1976, p . 11 . ( 12) OJ No L 175, 4 . 8 . 1971 , p. 8 . 0 3 ) OJ No L 37, 9 . 2 . 1974, p. 5 . (5 ) OJ No L 105, 2 . 5 . 1969, p. 4 . (&lt;&gt;) OJ No L 105, 2 . 5 . 1969 , p. 7 . (7) OJ No L 298 , 27 . 11 . 1969, p. 1 . (8) OJ No L 249, 17 . 11 . 1970, p. 1 . ( » 4 ) OJ No L 216, 5. 8 . 1978 , p . 1 . (&gt; 5) OJ No L 62, 8 . 3 . 1977, p . 9 . No L 34/26 Official Journal of the European Communities 9 . 2 . 79 Where a coefficient is fixed for a product pursuant to Article 7 of Regulation (EEC) No 1883/78 , the value of the products bought in during the financial year shall be calculated by multiplying the buying-in price by this coeffi ­ cient.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1979 . For the Commission Finn GUNDELACH Vice-President